COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 HAROLD LOCKE, INDIVIDUALLY                      §
 AND HAROLD LOCKE &                                              No. 08-10-00002-CV
 ASSOCIATES, INC.,                               §
                                                                    Appeal from the
                   Appellants,                   §
                                                             136th Judicial District Court
 v.                                              §
                                                              of Jefferson County, Texas
                                                 §
 CAROLINE MILLER,                                                  (TC# D-183,419)
                                                 §
                   Appellee.


                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(2)(B). The parties represent they have agreed to set aside the trial court’s

judgment and remand the case to the trial court for further proceedings. Having reviewed the

motion, we conclude the parties have complied with the requirements of TEX .R.APP .P.

42.1(a)(2)(B), and conclude the motion should be GRANTED. Therefore, pursuant to

TEX .R.APP .P. 42.1(a)(2)(B), the trial court’s judgment is hereby set aside without regard to the

merits, and the case is remanded to that court for further proceedings consistent with the parties’

agreement. As the motion does not indicate the parties have agreed otherwise, costs will be

taxed against Appellant. See TEX .R.APP .P. 42.1(d).



March 17, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.